Citation Nr: 0835186	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease and degenerative spondyloarthritis of the lumbar 
segment of the spine with herniated disc at L4-5, currently 
rated as 40 percent disabling.

2.  Entitlement to an increased evaluation of radiculopathy 
of the left lower leg secondary to degenerative disc disease 
and degenerative spondyloarthritis of the lumbar segment of 
the spine with herniated disc at L4-5, rated as 10 percent 
disabling, from July 1, 2004.

3.  Entitlement to an increased evaluation of radiculopathy 
of the right lower leg secondary to degenerative disc disease 
and degenerative spondyloarthritis of the lumbar segment of 
the spine with herniated disc at L4-5, rated as 10 percent 
disabling, from July 1, 2004.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2002 issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran disagreed with 
the RO's action in confirming and continuing an existing 40 
percent evaluation for low back disability and denying his 
request for a TDIU.

During the pendency of the appeal, he was granted separate 10 
percent evaluation for neurological radiculopathy of both 
legs, resulting from his service-connected lumbar spine 
degenerative disc disease.  This was accomplished through a 
rating action of January 2006.  This trifurcation of the 
issue, which did grant separate 10 percent ratings, is not a 
full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these issues remain before the Board.

In June 2006, the veteran proffered testimony before the 
undersigned Veterans Law Judge (VLJ) in St. Petersburg, 
Florida.  A copy of that hearing was produced and has been 
included in the claims folder for review.  After the veteran 
provided testimony before the Board, the Board reviewed his 
claim and concluded that additional information was needed.  
As such, the claim was remanded in April 2007.  It has since 
been returned to the Board for appellate review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Over the course of this appeal, the veteran's service-
connected lower back disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Codes 5295-5293 (2002) and 5243 
(2007).  In essence, the rating criteria changed and the new 
criteria now includes separate evaluations for the orthopedic 
and neurological manifestations produced by a service-
connected disorder.  Nevertheless, a review of the claims 
folder indicates that the RO has not provided to the veteran 
either the old or the new rating criteria used in evaluating 
his claim.  That is, the statement of the case that was 
issued in March 2004 and the supplemental statements of the 
case issued thereafter did not inform the veteran of the 
change in the rating criteria and they did not provide the 
veteran with the actual rating criteria used to evaluate his 
claim.  Additionally, the medical examination that was 
accomplished in March 2008 did not contain clinical findings 
address both sets of criteria.  

Also, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims now 
before the Board.  The notice should 
conform to the requirements of Vazquez-
Flores, as described above.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  The RO/AMC must provide to the 
veteran the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5295 and 
5293 (2002), and 5243 and 8526 (2007).  
Copies of all documents sent to the 
veteran should be included in the claims 
folder for review.  

2.  The RO/AMC should arrange for the 
veteran to undergo another VA examination 
by an orthopedist and neurologist in 
order to determine the nature and 
severity of his lower back disability.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back, as has been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously diagnosed, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

3.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

4.  The veteran should also receive a 
general medical examination in order to 
determine the nature and extent of all of 
his service-connected disabilities, and 
what limitation on daily activities, if 
any, is imposed by the disorders, if any.  
The RO/AMC should request that the 
examiner express an opinion as to the 
affect of all the veteran's service-
connected disabilities have upon his 
ability to obtain gainful employment.  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  When 
readjudicating the claim, the RO/AMC must consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2007), all 
applicable diagnostic codes under 38 C.F.R. § 4.71a, both the 
pre-September 2003 and the revised IDS and spinal rating 
criteria.  Consideration of the provisions of 3.321(b)(1) 
should also be undertaken regarding both issues on appeal.  
If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




